       Case 2:20-cv-00178-TOR      ECF No. 12    filed 08/28/20   PageID.87 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ADLIFE MARKETING &
      COMMUNICATIONS COMPANY,                       NO: 2:20-CV-0178-TOR
 8    INC.,
                                                    ORDER ON VOLUNTARY
 9                              Plaintiff,          DISMISSAL WITH PREJUDICE

10          v.

11    YOKE’S FOODS, INC.,

12                              Defendant.

13

14         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss (ECF

15   No. 11). The stipulation is filed pursuant to Federal Rule of Civil Procedure

16   41(a)(1)(A)(ii) and provides that this entire action be dismissed with prejudice and

17   that each party shall bear its own attorneys’ fees and costs. The Court has

18   reviewed the record and files herein, and is fully informed.

19         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

20   a court order by filing a stipulation signed by all parties who have appeared.



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
       Case 2:20-cv-00178-TOR      ECF No. 12    filed 08/28/20   PageID.88 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3         DISMISSED with prejudice, each party shall bear its own costs and

 4         attorneys’ fees.

 5      2. Any pending motions are DENIED as moot.

 6      3. All hearings and deadlines are STRICKEN.

 7         The District Court Executive is directed to enter this Order and Judgment

 8   accordingly, furnish copies to counsel, and CLOSE the file.

 9         DATED August 28, 2020.

10

11                                  THOMAS O. RICE
                                 United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
